COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


CANDICE PAIGE PECKA
                                                                MEMORANDUM OPINION*
v.     Record No. 1458-05-2                                          PER CURIAM
                                                                   OCTOBER 11, 2005
PAYCHEX, INC. AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jean M. McKeen; Fitzgerald, Tomlin & McKeen, PLLC, on brief),
                 for appellant.

                 No brief for appellees.


       Candice Paige Pecka (claimant) appeals a decision of the Workers’ Compensation

Commission terminating her award of temporary total disability benefits effective July 15, 2004,

based upon its findings that Paychex, Inc. proved it made a bona fide offer of selective

employment to claimant consistent with her residual work capacity, and claimant failed to prove

that her refusal of that selective employment was justified. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Pecka v. Paychex, Inc. et. al., VWC

File No. 215-79-30 (May 27, 2005). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.